Citation Nr: 1111334	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for major depression.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to July 1965.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the appellant testified before the undersigned Acting Veteran's Law Judge (VLJ) at the RO.  A copy of the transcript is associated with the claims folder.  At this time, additional evidence was submitted along with a signed waiver of consideration by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.37, 20.1304 (VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a March 2004 rating decision.  The appellant was informed of the determination and of the right to appeal.  The appellant did not appeal within one year of date of notification.

2.  Service connection for major depression was denied in a December 2004 Board decision.  The appellant was informed of the determination and of the right to appeal.  No appeal was made.

3.  The appellant filed a claim to reopen the issues of service connection for PTSD and major depression in May 2007; evidence added to the record since the prior final decision is neither cumulative nor redundant of previously reviewed evidence, and it relates to previously unestablished facts.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for PTSD is final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The December 2004 Board decision denying service connection for major depression is final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

VA satisfied its duty to notify.  A VCAA letter dated October 2007 was sent to the appellant that essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, VA notified the appellant of the basis of the prior denial of her PTSD and depression claims and the legal requirements for reopening the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA notified the appellant of the disability rating and effective date elements of her claim at this time.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records have been associated with the claims folder, to include records from the Social Security Administration (SSA), the Vet Center, and private and VA treatment notes.  VA afforded the appellant an opportunity to appear for a hearing.  In January 2011, the appellant testified before the VLJ at the RO.  A copy of the transcript is associated with the claims folder.  At this time, additional evidence was submitted along with a signed waiver.

Because this claim is a claim to reopen, VA's duty to assist does not extend to providing the claimant a VA examination.  Therefore, the Board finds that there is no duty to provide a VA examination at this time.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In March 2004, the RO denied the claim for service connection for PTSD because there was no evidence of a stressful event or a diagnosis for PTSD.  The appellant was notified of this decision.  No appeal was filed.  At the time of the RO's March 2004 decision, the evidentiary submissions consisted of service treatment records, service personnel records extracts, and Form DD 214.

In December 2004, the Board denied the claim for service connection for major depression because there was no evidence of a nexus between the current diagnosis for depression and the appellant's period of active service.  The appellant was notified of this decision.  No appeal was filed.  At the time of the December 2004, the Board considered the following evidentiary submissions:  Service treatment records, including service entrance and separation examinations; VA outpatient treatment records dated February 2000 to May 2002; Vet Center records dated February to September 2001; and statements of the appellant.

In May 2007, VA received a request from the appellant to reopen the claims for service connection for PTSD and major depression.

Since the RO's March 2004 decision and the Board's December 2004 decision, voluminous evidentiary submissions have been associated with the claims folder.  This evidence consists of statements by the appellant, duplicate copies of service treatment records, duplicate copies of private and VA treatment records, VA and private treatment records, Vet Center records, report of VA examination dated October 2005, SSA medical records, psychological assessment of S.A., Ph.D., dated May 2006, lay statements, and sworn testimony from a January 2011 travel Board hearing.

The Board has carefully reviewed the recent evidentiary submissions.  The Board finds that new and material evidence has been submitted to reopen the claims for service connection for PTSD and major depression.  Specifically, the psychological assessment of Dr. S.A. dated May 2006 is new and material.  This medical evidence reflects a diagnosis for PTSD.  This evidence further reflects a diagnosis for depression and suggests that depression was first manifested in service.  The May 2006 psychological assessment of Dr. S.A. was not previously considered by the RO or the Board and the substance of this evidence is not cumulative of evidence previously considered.  Thus, the evidence is new.  Also, this evidence is material because it cures a prior evidentiary defect.  With regard to PTSD, the claim was previously denied because there was no diagnosis for PTSD.  The May 2006 psychological assessment establishes a diagnosis for PTSD related to stressful events the appellant reported witnessing in service.  As for depression, the claim was previously denied because there was no nexus between the post service diagnoses for major depression and service.  Here, however, the May 2006 psychological assessment suggests that depression was first manifested in service.  The May 2006 psychological assessment is evidence that is material because it tends to establish an unestablished fact, namely, the existence of PTSD and depression attributable to service.

The recent evidentiary submission, when viewed in the context of the prior denials, cures the evidentiary defects.  Therefore, the application to reopen the claims for PTSD and major depression is granted.  The matter of entitlement to service connection for PTSD and major depression is the subject of the following remand.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for depression.

New and material evidence has been submitted to reopen the claim for service connection for PTSD.



REMAND

In view of the favorable decision above and VA's duty to assist, this case is remanded to the RO.

As an initial matter, the claims should be recharacterized as a single claim for service connection for an acquired psychiatric disorder to include major depression and PTSD.

A review of the claim discloses that further development is warranted.  It is noted that the appellant testified at her January 2011 hearing that she had PTSD due to in-service stressors.  She reported that these stressors included sexual harassment, racial strife, mononucleosis, seeing a woman run head-first into a brick wall, seeing wounded men, seeing amputees, seeing a woman die from anorexia nervosa, seeing a rape victim with fist size bruises all over her body, seeing electroshock therapy, and living in fear.  The appellant reported that she had been diagnosed in service with depression and had experienced depression since that time.  The record further shows that the appellant reported personal assault during a breast examination in service.

In light of the appellant's allegations of personal assault, the appellant should be provided with a VCAA notice letter that includes notice of the requirements for substantiating a claim for PTSD both generally and based on personal assault.  The appellant should be specifically advised that she may submit evidence from sources other than her service records and that evidence of behavior changes may constitute credible supporting evidence.  See 38 C.F.R. § 3.3.04(f)((5) (PTSD based on in-service personal assault).  It is noted that, in cases involving allegations of personal assault, VA has special evidentiary development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See VA Adjudication Procedure Manual; see also Patton v. West, 12 Vet. App. 272 (1999).


Furthermore, the RO should undertake appropriate development to verify the appellant's claimed stressors.  Any other development deemed appropriate should be conducted.

Lastly, a VA psychiatric examination should be conducted to ascertain whether any currently shown acquired psychiatric disorder(s) is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA notice letter on service connection for an acquired psychiatric disorder, to include PTSD and major depression.  Additionally, this letter should provide notice of evidence needed to substantiate a claim for PTSD both generally and based on personal assault-to include the types of evidence.

2.  The RO should attempt to verify the stressors reported by the appellant, to include the report of personal assault.

3.  The appellant should be scheduled for a VA psychiatric examination to ascertain whether the appellant has an acquired psychiatric disorder related to service.  The examiner should indicate whether depression, if shown, was first manifested in service.  The examiner should indicate whether the appellant has a stressor(s) that meets the DSM-IV stressor criterion and, if yes, whether she has PTSD due to an in-service stressor.  The claims folder must be available for review.  A complete rationale for all opinions is required.

4.  After the development requested above has been completed to the extent possible, the RO should review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


